Case: 15-60410      Document: 00513521245         Page: 1    Date Filed: 05/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-60410                                  FILED
                                  Summary Calendar                            May 25, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
ONESIMO CONTRERAS-GONZALEZ,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 073 996


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Onesimo Contreras-Gonzalez, a citizen of Mexico, petitions for review of
the decision of the Board of Immigration Appeals (BIA) dismissing his appeal
of the decision of the immigration judge (IJ) denying his application for
withholding of removal. He had argued that he had a credible fear of future
persecution based on his membership in a particular social group. Because
Contreras has not challenged the BIA’s conclusion that he was not entitled to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60410      Document: 00513521245   Page: 2   Date Filed: 05/25/2016


                                 No. 15-60410

relief under the Convention Against Torture, any such claims are abandoned.
See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      On appeal, Contreras argues that he presented evidence showing that
his brothers had been robbed and assaulted in Mexico and that such conduct
was attributable to cartel members. He maintains that his family constitutes
a particular social group and that he faces persecution on his return to Mexico
based on his family relationship with individuals who were targeted by cartels.
      We generally review only the BIA’s decision, although we will consider
the IJ’s underlying opinion to the extent it influenced the BIA. Ontunez-
Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002). We review the BIA’s
legal conclusions de novo and its findings of fact for substantial evidence. Efe
v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). Under that standard, the
applicant must establish “that the evidence is so compelling that no reasonable
factfinder could reach a contrary conclusion.” Chen v. Gonzales, 470 F.3d 1131,
1134 (5th Cir. 2006).
      An applicant for withholding of removal must establish that it is “more
likely than not” that his life or freedom would be threatened by persecution on
account of a protected status, including membership in a particular social
group. Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). The evidence
presented does not establish that all reasonable factfinders would conclude
that Contreras will more likely than not be persecuted based on his
membership in a particular social group if he returns to Mexico. See Orellana-
Monson v. Holder, 685 F.3d 511, 521–22 (5th Cir. 2012); Chen, 470 F.3d at
1134; Roy, 389 F.3d at 138. Accordingly, the BIA did not err in dismissing the
administrative appeal. See Roy, 389 F.3d at 138.
      The petition for review is DENIED.




                                       2